DETAILED ACTION  

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	This is a Final Action in response to a communication filed on January 19, 2021 relating to U.S. Patent Application No. 16/409,359 filed on May 10, 2019. Applicant claims priority benefit from U.S. Provisional Application No. 62/814,221 filed on March 5, 2019.  Claims 1 – 26 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 

Applicant's arguments filed on January 19, 2021 have been fully considered.
With respect to the Section 101 rejection applicant asserts that the claims are not directed to the abstract idea of organizing human activity in that they are not directed to an exchange of money or other transactions and instead to improvements in technology, see 101 analysis below). The “improvements” are not improvements to technology but to a business process, as will be discussed further below. Applicant asserts that processing multiple transactions with a single interface session with the chip card generating first and second cryptograms to an issuer for authorization and a virtual terminal receiving the authorizations and settling the transactions reduces time and processing power to settle credit card transactions. (Remarks, pp. 13-17). The virtual terminal which is recited and described at a high level of generality is a generic input device and merely a tool to implement the abstract idea. Applicant also asserts that in the alternative (the claims recite an abstract idea), the aforementioned elements of the claims integrate the abstract idea into a practical application by increasing security and speed in processing card transactions and simplifying communication and settlement between card issuers and merchant. (Remarks, pp. 17-20). The claim elements are recited at a high level of generality and are generic computing components which implement the abstract idea and do not integrate the abstract idea into a practical application. The claims are an improvement to a business process, they are not the inventive concept contemplated by the 2019 PEG guidelines, such an improvement to the functioning of a computer or technology. Lastly, Applicant asserts that the claims are analogous to Example 35 published by the Office as support that the claims are patent eligible. 
The Section 101 rejection is maintained.

With respect to the Section 103 rejection, Applicant has amended the claims and asserts that the features in amended Claim 1, particularly “communicating by way of a card network the first cryptogram and the second cryptogram to the card issuer for the card issuer to decrypt and authenticate the first cryptogram and the second cryptogram during the single interface session" and “in response to a virtual terminal receiving from the card issuer a first authorization for the first transaction and a second authorization for the second transaction, settling the first transaction and the second transaction without initiating a subsequent interface session between the chip card reader and the embedded microchip of the chip card.” are not disclosed by the cited references. (Remarks, p. 24). Examiner respectfully disagrees regarding the “communicating” limitation. This limitation is taught by Gardner (see Section 103 rejection below). Applicant’s argument is moot with respect to the “settling” limitation in light of the newly cited art, Nonni, (see Section 103 rejection below). 

The Section 103 rejection is maintained. 
Claim Objections

Claims 4, 11, 14 and 17 are objected to for the following reasons:

Claim 4 recites: “The method of claim      , wherein settling the first transaction and the second transaction comprises settling the the first transaction at a first bank account and settling the second transaction at a second bank account.”  Claim 
4 does not specify a claim from which it depends. Also, “settling the the first transaction” should read “settling the first transaction.” 
Appropriate correction is requested.
For purposes of examination Claim 4 will be deemed to depend from Claim 1.

Claim 11 recites “… an chip card reader …” .  The clause should read “a chip card reader …”. 
Appropriate correction is requested. 

Claim 14 recites: “The system of claim 11, wherein the the transaction computer comprises one or more processors configurable to transmit the first cryptogram and the second cryptogram to a remote computer server over a network to 
communicate with the virtual terminal.” The element “wherein the the transaction computer …” should read “wherein the transaction computer …”. 
Appropriate correction is requested.

Claim 17 recites: “… wherein the the transaction computer …”.  This clause should read “… the transaction computer.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 26 are rejected pursuant to 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1– 10 are directed to a method for interfacing with an EMV chip card.  Claims 11 - 19 are directed to a system for interfacing with an EMV chip card. Claims 20 - 26 are directed to a non-transitory computer-readable medium containing computer-readable instructions. Therefore, on its face, each of Claims 1 – 26 is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a method comprising: initializing a chip card reader with a transaction computer; receiving a first transaction amount for a first transaction to be processed with a chip card; calculating, with a virtual terminal in communication with the transaction computer, a second transaction amount for a second transaction, wherein the second transaction comprises a processing fee associated with the first transaction; establishing a single interface session between the chip card reader and an embedded microchip of the chip card for processing each of the first transaction and the second transaction; causing the embedded microchip of the chip card to generate a first cryptogram associated with the first transaction and a second cryptogram associated with the second transaction during the single interface session, wherein the embedded microchip communicates the first cryptogram and the second cryptogram to the card reader; communicating by way of a card network the first cryptogram and the second cryptogram to a card issuer for the card issuer to decrypt and authenticate the first cryptogram and the second cryptogram during the single interface session; and -2-in response to the virtual terminal receiving from the card issuer a first authorization for the first transaction and a second authorization for the second transaction, settling the first transaction and the second transaction without initiating a subsequent interface session between the chip card reader and the embedded microchip of the chip card. The abstract idea recited in Claim 1 is the underlined portions of the claim indicated above. The abstract idea recites card payment transactions which involve commercial and legal interactions including sales activities falling under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claims 11 and 20 are abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a method comprising: initializing a chip card reader with a transaction computer; receiving a first transaction amount for a first transaction to be processed with a chip card; calculating, with a virtual terminal in communication with the transaction computer, a second transaction amount for a second transaction, wherein the second transaction comprises a processing fee associated with the first transaction; establishing a single interface session between the chip card reader and an embedded microchip of the chip card for processing each of the first transaction and the second transaction; causing the embedded microchip of the chip card to generate a first cryptogram associated with the first transaction and a second cryptogram associated with the second transaction during the single interface session, wherein the embedded microchip communicates the first cryptogram and the second cryptogram to the card reader; communicating by way of a card network the first cryptogram and the second cryptogram to a card issuer for the card issuer to decrypt and authenticate the first cryptogram and the second cryptogram during the single interface session; and -2-in response to the virtual terminal receiving from the card issuer a first authorization for the first transaction and a second authorization for the second transaction, settling the first transaction and the second transaction without initiating a subsequent interface session between the chip card reader and the embedded microchip of the chip card. The additional elements of Claim 1 are the underlined portions of the claim indicated above and amount to no more than instructions to implement the abstract idea with generic computer components, processors, memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of Claim 1 amount to no more than instructions to implement the abstract idea with generic computer components, processors, memory and software. The additional elements, when considered separately and as an ordered combination, fail to add significantly more to the abstract idea.

Dependent claims
Claims 3, 16 and 21 (calculate the processing fee associated with the transaction), Claims 9, 18 and 25 (contactless interface between chip card reader and chip card), Claims 10, 19 and 26 (contact interface between chip card reader and chip card), Claim 12 (processors communicate with the virtual terminal to facilitate chip card transactions), Claim 17 (define a third transaction and generate a third cryptogram) and Claim 23 (authenticating the first and second cryptograms) further define and merely add specificity to the abstract idea. Claims 2 and 24 (first transaction defined by user input into a virtual terminal, transaction computer), Claim 4 (settling the first transaction at a first bank account and the second transaction at a second bank account), Claim 5 (browser extension or native application facilitating communications between terminal and chip card reader), Claim 6 (settling first transaction with first account at a merchant bank and second transaction with second account at a merchant bank), Claims 7 and 14 (sending the first and second cryptograms over a network to a remote computer server), Claims 8 and 15 (receiving approval for the first and second transactions from the remote server), Claim 22 (transaction computer initializes interface between embedded microchip of chip card and chip card reader) and Claim 13 (chip card reader further comprising a magnetic stripe reader) are additional elements that include insignificant extra-solution activity that amounts to data gathering and transfer over a network which is recognized by those of ordinary skill in the art to be well-understood, routine and conventional activity. See, buySAFE, Inc. v. Google, Inc., 765F.3d 1350, 1355 (Fed. Cir 2014) (computer receives and sends information over a network), Intellectual Ventures I LLC v. Symantec Corp., 838 F3d 1307, 1321 (Fed. Cir. 2016) (utilizing an intermediary computer to forward information), Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) (storing and retrieving information in memory). Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 – 26 are not patent eligible. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 12 and 14 - 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al., US 2019/0034910 A1, (“Gardner’), in view of Nonni et al., US 8,560,448 B2, (“Nonni”).

Claim 1
Gardner teaches:
A method comprising: initializing a chip card reader with a transaction computer; (See Gardner, Par. 45 (Terminal prompting for insertion of a smart chip card and initiating EMV processing and application selection to determine the application ID (AID) to be used for the transaction.))

receiving a first transaction amount for a first transaction to be processed with a chip card; (See Gardner, Par. 45 (Upon determining the AID, the terminal requests the authorization request cryptogram (“ARQC”) for the first payment, which is a convenience fee in FIG. 7A.))

calculating, with a virtual terminal in communication with the transaction computer, a second transaction amount for a second transaction, wherein the second transaction comprises a processing fee associated with the first transaction; (See Gardner, Par. 31 (The payment processing gateway calculates and presents a convenience fee or surcharge associated with the transaction, and communicates the convenience fee or surcharge to the terminal.) Par. 44 (FIG. 6 illustrates a method for processing an EMV transaction which includes payments to multiple payees with only one insertion or tap. A terminal prompts for insertion of a smart chip card or a tap or placement of a smart chip card within a predetermined proximity of the terminal. An application on the terminal captures data from the card to create a smart chip or EMV transaction. The Bank Identification Number (BIN) is sent to a payment processing gateway associated with the application on the terminal to determine a convenience fee or service fee amount.), Par. 45 (FIGS. 7 A & 7B illustrate a method for processing two separate payments to two different entities with a single dip or tap of a smart chip card. … Terminal requests the authorization request cryptogram (“ARQC”) for the first payment which is a convenience fee in FIG 7A and the ARQC for the second payment, which is the primary payment.))

establishing a single interface session between the chip card reader and an embedded microchip of the chip card for processing each of the first transaction and the second transaction; (See Gardner, Par. 45 (FIGS. 7 A & 7B illustrate a method for processing two separate payments to two different entities with a single dip or tap of a smart chip card. Terminal prompting for insertion of a smart chip card and initiating EMV processing.))

causing the embedded microchip of the chip card to generate a first cryptogram associated with the first transaction and a second cryptogram associated with the second transaction during the single interface session, wherein the embedded microchip communicates the first cryptogram and the second cryptogram to the card reader; (See Gardner, Par. 45 (Upon determining the AID, the terminal requests the authorization request cryptogram (“ARQC”) for the first payment, which is a convenience fee in FIG. 7A. Terminal then requests the ARQC for the second payment, which in FIG. 7A is a primary payment.)) 

communicating by way of a card network the first cryptogram and the second cryptogram to a card issuer for the card issuer to decrypt and authenticate the first cryptogram and the second cryptogram during the single interface session; and TECHLAW VENTURES, PLLC 3290 West Mayflower Ave(See Gardner, Par. 33 (The next steps include the smart chip terminal determining an application on a smart chip of the smart chip card to use for the multiple payments, the smart chip terminal requesting an authorization request cryptogram (ARQC) from the smart chip for a first payment, upon receiving the ARQC, the smart chip terminal requesting an application authorization cryptogram (AAC) from the smart chip.))Lehi, Utah 84043(801) 854-7675

Gardner teaches seeking authorization of the first and second transactions from the issuer.
Gardner does not expressly teach, however Nonni teaches:
-2-in response to the virtual terminal receiving from the card issuer a first authorization for the first transaction and a second authorization for the second transaction, settling the first transaction and the second transaction without initiating a subsequent interface session between the chip card reader and the embedded microchip of the chip card. (See Nonni, Col. 4, lines 6 – 10 (User enters credit card information a single time via, for example, keypad entry, card swipe, menu screen, etc. (As opposed to other systems which require the user to enter
their credit card information for each transaction.), Claim 1 (A system to initiate funding of a plurality of merchant accounts comprising: one or more computers configured to receive input specifying at least one payment item having a payment amount; determine a convenience fee based on the at least one payment amount;
select a first merchant account based on the at least one specified payment item;
select a second merchant account associated with the convenience fee; receive a single input specifying credit card information; form a first transaction with the payment amount, received credit card information and the first merchant account;
form a second transaction with the convenience fee, received credit card information and second merchant account; submit the first and second transactions to a credit card authorization network; receive response data from the credit card authorization network for the first and second transactions indicating whether the first and second transactions are authorized; and generate output representing a receipt for the first and second transactions if the first and second transactions
are authorized.), Claim 3 (The system of claim 1 wherein the one or more computers are further configured to submit a command to the credit card authorization network to settle the first and second transactions.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Gardner discussed above, a step for settling the first and second transactions with a merchant after authorization by the card issuer, as taught by Nonni. Gardner teaches a system for smart chip and EMV cards performing multiple transactions with a single insertion of a card. It would have been obvious for Gardner to include in his system a step for settling the first and second transactions with a merchant after authorization by the card issuer so as to complete the transactions. Since the claimed invention is merely a combination of old elements, Gardner’s system for smart chip and EMV cards performing multiple payments with a single insertion of a card and Nonni’s step for settling the first and second transactions with a merchant after authorization by the card issuer, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 2
Gardner and Nonni teach each and every element of Claim 1 above.
Gardner further teaches:
the transaction computer is in communication with the virtual terminal such that an interface associated with the virtual terminal is displayed in a web browser; and wherein the first transaction is defined based on user input into the virtual terminal. (See Gardner, Par. 39 (A payment type is selected for the transaction, a payment user ID and/or item identification number is entered (if applicable), a payment amount is entered manually or automatically determined, and any other items are added to the transaction.))

Claim 3
Gardner and Nonni teach each and every element of Claim 1 above.
Gardner further teaches:
the virtual terminal calculates the processing fee associated with the transaction based on fees defined by the card issuer. (See Gardner, Par. 31 (The payment processing gateway calculates and presents a convenience fee or surcharge associated with the transaction, and communicates the convenience fee or surcharge to the terminal. The terminal then presents the total transaction cost, preferably as itemized line items or alternatively as one amount.))

Claim 4   

Gardner and Nonni teach each and every element of Claim         above.
Gardner further teaches:
settling the first transaction and the second transaction comprises settling the the first transaction at a first bank account and settling the second transaction at a second bank account. (See Gardner, Par. 31 (The payment processing gateway calculates and presents a convenience fee or surcharge associated with the transaction, and communicates the convenience fee or surcharge to the terminal. The terminal then presents the total transaction cost, preferably as itemized line items or alternatively as one amount.))

Claim 5  

Gardner and Nonni teach each and every element of Claim 1 above.
Gardner further teaches:
wherein the virtual terminal communicates with the transaction computer by way of one or more of  a browser extension or a native application installed on the transaction computer, wherein the browser extension and/or native application facilitate communications between the virtual terminal and the chip card reader.. (See Gardner, Par. 44 (An application on the terminal captures data from the card to create a smart chip or EMV transaction and a manual or standard transaction.))

Claim 6

Gardner and Nonni teach each and every element of Claim 1 above.
Gardner teaches seeking authorization of the first and second transactions from the issuer.
Gardner does not expressly teach, however Nonni teaches: 
wherein the first transaction and the second transaction are initiated in association with a merchant, and wherein the method further comprises settling the first transaction with a first account at a merchant bank and settling the second transaction with a second account at a merchant bank. (See Nonni, Col. 4, lines 6 – 10 (User enters credit card information a single time via, for example, keypad entry, card swipe, menu screen, etc. (As opposed to other systems which require the user to enter their credit card information for each transaction.), Claim 1 (A system to initiate funding of a plurality of merchant accounts comprising: one or more computers configured to receive input specifying at least one payment item having a payment amount; determine a convenience fee based on the at least one payment amount; select a first merchant account based on the at least one specified payment item;select a second merchant account associated with the convenience fee; receive a single input specifying credit card information; form a first transaction with the payment amount, received credit card information and the first merchant account; form a second transaction with the convenience fee, received credit card information and second merchant account; submit the first and second transactions to a credit card authorization network; receive response data from the credit card authorization network for the first and second transactions indicating whether the first and second transactions are authorized; and generate output representing a receipt for the first and second transactions if the first and second transactions are authorized.), Claim 3 (The system of claim 1 wherein the one or more computers are further configured to submit a command to the credit card authorization network to settle the first and second transactions.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Gardner discussed above, a step for settling the first and second transactions with a merchant after authorization by the card issuer, as taught by Nonni. Gardner teaches a system for smart chip and EMV cards performing multiple transactions with a single insertion of a card. It would have been obvious for Gardner to include in his system a step for settling the first and second transactions with a merchant after authorization by the card issuer so as to complete the transactions. Since the claimed invention is merely a combination of old elements, Gardner’s system for smart chip and EMV cards performing multiple payments with a single insertion of a card and Nonni’s step for settling the first and second transactions with a merchant after authorization by the card issuer, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 7

Gardner and Nonni teach each and every element of Claim 1 above.
Gardner further teaches:
wherein providing the first cryptogram and the second cryptogram to the card issuer comprises communicating over a network to a remote computer server. (See Gardner, Par. 31 (The terminal transmitting a first authorization request, including the authorization request cryptogram (“ARQC”) to the payment processing gateway, which formats and sends the ARQC to the payment processing network. Upon receiving the first transaction certificate, the terminal requests the ARQC for a second payment.))

Claim 8

Gardner and Nonni teach each and every element of Claim 7 above.
Gardner further teaches:
receiving approval for the first transaction and the second transaction from the remote computer server over the network. (See Gardner, Par. 31 (Upon receiving a positive authorization response from the payment processing gateway or payment processing network for the first authorization request, the smart chip terminal requests a first transaction certificate from the smart chip card to complete processing of the first payment. Upon receiving a positive authorization response from the payment processing gateway or payment processing network
for the second authorization request, the smart chip terminal requesting a second transaction certificate from the smart chip card to complete processing of the second payment.))

Claim 9

Gardner and Nonni teach each and every element of Claim 1 above.
Gardner further teaches:
the single interface session comprises a contactless interface between the chip card reader and the embedded microchip of the chip card, and wherein the embedded microchip communicates the first cryptogram and the second cryptogram to the card reader by way of electrical contacts on the card reader in communication with corresponding electrical pads on the chip card. (See Gardner, Par. 47 (A smart chip terminal displays a prompt for insertion of a smart chip card into the terminal or placement of the smart chip card within a predetermined proximity of the terminal for contactless payment, preferably via Radio Frequency (RF) technology, including by way of example Near Field Communication (NFC).))

Claim 10

Gardner and Nonni teach each and every element of Claim 1 above.
Gardner further teaches:
the single interface session comprises a contact interface between the chip card reader and the embedded microchip of the chip card. (See Gardner, Par. 31 (The present invention includes a method for processing multiple payments in a single smart chip transaction at a smart chip terminal initiated by inserting a smart chip card into the smart chip terminal.))
 
Claim 11
Gardner teaches:   
A system comprising: a transaction computer; (See Gardner, Par 57 (FIG. 8 is a schematic diagram of an embodiment of the invention illustrating a computer system, generally described as 800, having a network 810, a plurality of computing devices 820, 830, 840, a server 850, and a database 870.))

an chip card reader in communication with the transaction computer; and (See Gardner, Par 13 (Throughout this application, smart chip and EMV are used to refer to cards which include integrated circuits and are inserted ("dipped") into a reader or placed within a predetermined proximity of the reader ("waved" or "tapped") to process a transaction.))

a virtual terminal in communication with the transaction computer, wherein the virtual terminal comprises one or more processors configurable to execute instructions stored in non- transitory computer readable storage media, the instructions comprising:  (See Gardner, Par. 45 (Terminal prompting for insertion of a smart chip card and initiating EMV processing and application selection to determine the application ID (AID) to be used for the transaction.))

receiving a first transaction amount for a first transaction to be processed with a chip card; (See Gardner, Par. 45 (Upon determining the AID, the terminal requests the authorization request cryptogram (“ARQC”) for the first payment, which is a convenience fee in FIG. 7A. Terminal then requests the authorization request cryptogram (“ARQC”) for the second payment, which is a primary payment.))

calculating a second transaction amount for a second transaction, wherein the second transaction comprises a processing fee associated with the first transaction; (See Gardner, Par. 31 (The payment processing gateway calculates and presents a convenience fee or surcharge associated with the transaction, and communicates the convenience fee or surcharge to the terminal.) Par. 44 (FIG. 6 illustrates a method for processing an EMV transaction which includes payments to multiple payees with only one insertion or tap. A terminal prompts for insertion of a smart chip card or a tap or placement of a smart chip card within a predetermined proximity of the terminal. An application on the terminal captures data from the card to create a smart chip or EMV transaction. The Bank Identification Number (BIN) is sent to a payment processing gateway associated with the application on the terminal to determine a convenience fee or service fee amount.), Par. 45 (FIGS. 7 A & 7B illustrate a method for processing two separate payments to two different entities with a single dip or tap of a smart chip card. … Terminal requests the authorization request cryptogram (“ARQC”) for the first payment which is a convenience fee in FIG 7A and the ARQC for the second payment, which is the primary payment.))

establishing a single interface session between the chip card reader and an embedded microchip of the chip card for processing each of the first transaction and the second transaction; (See Gardner, Par. 45 (Terminal prompting for insertion of a smart chip card and initiating EMV processing.))

causing the embedded microchip of the chip card to generate a first cryptogram associated with the first transaction and a second cryptogram associated with the second transaction during the single interface session; TECHLAW VENTURES, PLLC 3290 West Mayflower Ave Lehi, Utah 84043 (801) 854-7675(See Gardner, Par. 45 (Upon determining the AID, the terminal requests the authorization request cryptogram (“ARQC”) for the first payment, which is a convenience fee in FIG. 7A. Terminal then requests the ARQC for the second payment, which in FIG. 7A is a primary payment.))

-5-providing the first cryptogram and the second cryptogram to a card issuer for the card issuer to decrypt and authenticate the first cryptogram and the second cryptogram during the single interface session; and (See Gardner, Par. 33 (The next steps include the smart chip terminal determining an application on a smart chip of the smart chip card to use for the multiple payments, the smart chip terminal requesting an authorization request cryptogram (ARQC) from the smart chip for a first payment, upon receiving the ARQC, the smart chip terminal requesting an application authorization cryptogram (AAC) from the smart chip.))Lehi, Utah 84043(801) 854-7675 

Gardner teaches seeking authorization of the first and second transactions from the issuer.
Gardner does not expressly teach, however, Nonni teaches:: 
in response to receiving from the card issuer a first authorization for the first transaction and a second authorization for the second transaction, settling the first transaction and the second transaction without initiating a subsequent interface session between the chip card reader and the embedded microchip of the chip card. (See Nonni, Col. 4, lines 6 – 10 (User enters credit card information a single time via, for example, keypad entry, card swipe, menu screen, etc. (As opposed to other systems which require the user to enter their credit card information for each transaction.), Claim 1 (A system to initiate funding of a plurality of merchant accounts comprising: one or more computers configured to receive input specifying at least one payment item having a payment amount; determine a convenience fee based on the at least one payment amount; select a first merchant account based on the at least one specified payment item; select a second merchant account associated with the convenience fee; receive a single input specifying credit card information; form a first transaction with the payment amount, received credit card information and the first merchant account; form a second transaction with the convenience fee, received credit card information and second merchant account; submit the first and second transactions to a credit card authorization network; receive response data from the credit card authorization network for the first and second transactions indicating whether the first and second transactions are authorized; and generate output representing a receipt for the first and second transactions if the first and second transactions are authorized.), Claim 3 (The system of claim 1 wherein the one or more computers are further configured to submit a command to the credit card authorization network to settle the first and second transactions.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Gardner discussed above, a step for settling the first and second transactions with a merchant after authorization by the card issuer, as taught by Nonni. Gardner teaches a system for smart chip and EMV cards performing multiple transactions with a single insertion of a card. It would have been obvious for Gardner to include in his system a step for settling the first and second transactions with a merchant after authorization by the card issuer so as to complete the transactions. Since the claimed invention is merely a combination of old elements, Gardner’s system for smart chip and EMV cards performing multiple payments with a single insertion of a card and Nonni’s step for settling the first and second transactions with a merchant after authorization by the card issuer, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 12

Gardner and Nonni teach each and every element of Claim 11 above.
Gardner further teaches:
the transaction computer comprises one or more processors configured to communicate with the virtual terminal to facilitate chip card transactions. (See Gardner, Par. 39 (A payment type is selected for the transaction, a payment user ID and/or item identification number is entered (if applicable), a payment amount is entered manually or automatically determined, and any other items are added to the transaction.))

Claim 14

Gardner and Nonni teach each and every element of Claim 11 above.
Gardner further teaches:
the the transaction computer comprises one or more processors configurable to  transmit the first cryptogram and the second cryptogram to a remote computer server over a network to communicate with the virtual terminal. (See Gardner, Par. 31 (The terminal transmitting a first authorization request, including the authorization request cryptogram (“ARQC”) to the payment processing gateway, which formats and sends the ARQC to the payment processing network. Upon receiving the first transaction certificate, the terminal requests the ARQC for a second payment.))

Claim 15:

Gardner and Nonni teach each and every element of Claim 14 above.
Gardner further teaches:
the transaction computer comprises one or more processors  configurable to  receive an approval for the first transaction and the second transaction from the remote computer server over the network. (See Gardner, Par. 31 (Upon receiving a positive authorization response from the payment processing gateway or payment processing network for the first authorization request, the smart chip terminal requests a first transaction certificate from the smart chip card to complete processing of the first payment. Upon receiving a positive authorization response from the payment processing gateway or payment processing network
for the second authorization request, the smart chip terminal requesting a second transaction certificate from the smart chip card to complete processing of the second payment.))

Claim 16

Gardner and Nonni teach each and every element of Claim 11 above.
Gardner further teaches:
the instructions are such that calculating the second transaction amount automatically defining the second transaction based upon the first transaction and one or more fees associated with the card issuer. (See Gardner, Par. 31 (The payment processing gateway calculates and presents a convenience fee or surcharge associated with the transaction, and communicates the convenience fee or surcharge to the terminal. The terminal then presents the total transaction cost, preferably as itemized line items or alternatively as one amount.))

Claim 17

Gardner and Nonni teach each and every element of Claim 11 above.
Gardner further teaches:
the the transaction computer comprises one or more processors configurable to execute instructions stored in non-transitory computer readable storage media, the instructions comprising: TECHLAW VENTURES, PLLC defining a third transaction; and causing the embedded microchip of the chip card to generate a third cryptogram associated with the third transaction during the single interface session between the chip card reader and the embedded microchip. (See Gardner, Par. 35 (Another embodiment of the present invention includes a system for processing multiple payments in a single smart chip transaction including a first payment and a second payment at a smart chip terminal including a smart chip payment card including a smart chip, a smart chip terminal operable to interact with the smart chip payment card, and a payment processing gateway connected to the smart chip terminal for determining a convenience fee associated with processing one or more payments initiated with the smart chip payment card and for communicating with a payment processing network.))

Claim 18

Gardner and Nonni teach each and every element of Claim 11 above.
Gardner further teaches:
the single interface session comprises a contactless interface between the chip card reader and the chip card. (See Gardner, Par. 47 (A smart chip terminal displays a prompt for insertion of a smart chip card into the terminal or placement of the smart chip card within a predetermined proximity of the terminal for contactless payment, preferably via Radio Frequency (RF) technology, including by way of example Near Field Communication (NFC).))

Claim 19

Gardner and Nonni teach each and every element of Claim 11 above.
Gardner further teaches:
the persistent interface session comprises a contact interface between the chip card reader and the chip card. (See Gardner, Par. 31 (The present invention includes a method for processing multiple payments in a single smart chip transaction at a smart chip terminal initiated by inserting a smart chip card into the smart chip terminal.))

Claim 20
Gardner teaches:

A non-transitory computer-readable storing medium including storing instructions    for execution by one or more processors, the instructions comprising: (See Gardner, Par 57 (FIG. 8 is a schematic diagram of an embodiment of the invention illustrating a computer system, generally described as 800, having a network 810, a plurality of computing devices 820, 830, 840, a server 850, and a database 870.))

receiving a first transaction amount for a first transaction to be processed with a chip card; (See Gardner, Par. 45 (Upon determining the AID, the terminal requests the authorization request cryptogram (“ARQC”) for the first payment, which is a convenience fee in FIG. 7A.))

calculating a second transaction amount for a second transaction, wherein the second transaction comprises a processing fee associated with the first transaction; (See Gardner, Par. 45 (Terminal then requests the authorization request cryptogram (“ARQC”) for the second payment, which in FIG. 7A is a primary payment.))

establishing a single interface session between the chip card reader and an embedded microchip of the chip card for processing each of the first transaction and the second transaction; (See Gardner, Par. 45 (Terminal prompting for insertion of a smart chip card and initiating EMV processing.))

causing the embedded microchip of the chip card to generate a first cryptogram associated with the first transaction and a second cryptogram associated with the second transaction during the single interface session; (See Gardner, Par. 45 (Upon determining the AID, the terminal requests the authorization request cryptogram (“ARQC”) for the first payment, which is a convenience fee in FIG. 7A. Terminal then requests the ARQC for the second payment, which in FIG. 7A is a primary payment.))

providing the first cryptogram and the second cryptogram to a card issuer for the card issuer to decrypt and authenticate the first cryptogram and the second cryptogram during the single interface session; and (See Gardner, Par. 33 (The next steps include the smart chip terminal determining an application on a smart chip of the smart chip card to use for the multiple payments, the smart chip terminal requesting an authorization request cryptogram (ARQC) from the smart chip for a first payment, upon receiving the ARQC, the smart chip terminal requesting an application authorization cryptogram (AAC) from the smart chip.))Lehi, Utah 84043(801) 854-7675

Gardner teaches seeking authorization of the first and second transactions from the issuer.
Gardner does not expressly teach, however Nonni teaches:
in response to receiving from the card issuer a first authorization for the first transaction and a second authorization for the second transaction, settling the first transaction and the second transaction without initiating a subsequent interface session between the chip card reader and the embedded microchip of the chip card. (See Nonni, Col. 4, lines 6 – 10 (User enters credit card information a single time via, for example, keypad entry, card swipe, menu screen, etc. (As opposed to other systems which require the user to enter their credit card information for each transaction.), Claim 1 (A system to initiate funding of a plurality of merchant accounts comprising: one or more computers configured to receive input specifying at least one payment item having a payment amount; determine a convenience fee based on the at least one payment amount; select a first merchant account based on the at least one specified payment item; select a second merchant account associated with the convenience fee; receive a single input specifying credit card information; form a first transaction with the payment amount, received credit card information and the first merchant account; form a second transaction with the convenience fee, received credit card information and second merchant account; submit the first and second transactions to a credit card authorization network; receive response data from the credit card authorization network for the first and second transactions indicating whether the first and second transactions are authorized; and generate output representing a receipt for the first and second transactions if the first and second transactions are authorized.), Claim 3 (The system of claim 1 wherein the one or more computers are further configured to submit a command to the credit card authorization network to settle the first and second transactions.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Gardner discussed above, a step for settling the first and second transactions with a merchant after authorization by the card issuer, as taught by Nonni. Gardner teaches a system for smart chip and EMV cards performing multiple transactions with a single insertion of a card. It would have been obvious for Gardner to include in his system a step for settling the first and second transactions with a merchant after authorization by the card issuer so as to complete the transactions. Since the claimed invention is merely a combination of old elements, Gardner’s system for smart chip and EMV cards performing multiple payments with a single insertion of a card and Nonni’s step for settling the first and second transactions with a merchant after authorization by the card issuer, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 21

Gardner and Nonni teach each and every element of Claim 20 above.
Gardner further teaches:
the instructions further comprise automatically defining the second transaction based upon the first transaction.  (See Gardner, Par. 31 (The payment processing gateway calculates and presents a convenience fee or surcharge associated with the transaction, and communicates the convenience fee or surcharge to the terminal. The terminal then presents the total transaction cost, preferably as itemized line items or alternatively as one amount.))

Claim 22

Gardner and Nonni teach each and every element of Claim 20 above.
Gardner further teaches:
the instructions further comprise communicating with a transaction computer to  initialize the single interface session between the embedded microchip of the chip card and the chip card reader. (See Gardner, Par. 39 (A payment type is selected for the transaction, a payment user ID and/or item identification number is entered (if applicable), a payment amount is entered manually or automatically determined, and any other items are added to the transaction.))

Claim 23

Gardner and Nonni teach each and every element of Claim 20 above.
Gardner further teaches:
the instructions further comprise receiving from the card issuer the first authorization for the first transaction and the second authorization for the second transaction, wherein the card issuer authenticates the first cryptogram and the second cryptogram. (See Gardner, Par. 44 (An application on the terminal captures data from the card to create a smart chip or EMV transaction and a manual or standard transaction. The data captured by the application on the terminal includes, authorization request cryptogram and data including the card number. Upon receiving acceptance of the total transaction amount, the transaction is authenticated using the card number through the payment processing gateway.))

Claim 24

Gardner and Nonni teach each and every element of Claim 20 above.
Gardner further teaches:
the instructions are such that receiving the transaction amount for the first transaction comprises receiving a communication from a transaction computer over a network, wherein the transaction amount is input into the transaction computer by a user. (See Gardner, Par. 31 (The payment processing gateway calculates and presents a convenience fee or surcharge associated with the transaction, and communicates the convenience fee or surcharge to the terminal. The terminal then presents the total transaction cost, preferably as itemized line items or alternatively as one amount.))

Claim 25

Gardner and Nonni teach each and every element of Claim 20 above.
Gardner further teaches:
the single interface session comprises a contactless interface. (See Gardner, Par. 47 (A smart chip terminal displays a prompt for insertion of a smart chip card into the terminal or placement of the smart chip card within a predetermined proximity of the terminal for contactless payment, preferably via Radio Frequency (RF) technology, including by way of example Near Field Communication (NFC).))

Claim 26

Gardner and Nonni teach each and every element of Claim 20 above.
Gardner further teaches:
the single interface session comprises a contact interface. (See Gardner, Par. 31 (The present invention includes a method for processing multiple payments in a single smart chip transaction at a smart chip terminal initiated by inserting a smart chip card into the smart chip terminal.))

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al., US 2019/0034910 A1, (“Gardner’), in view of Nonni et al., US 8,560,448 B2, (“Nonni”), in further view of Zarakas et al., US 10,210,505 B2, (“Zarakas”). 

Claim 13

Gardner and Nonni teach each and every element of Claim 11 above.
Gardner does not teach, however, Zarakas teaches:
the chip card reader further comprises a magnetic stripe reader for capturing swipe data from a magnetic stripe.  (See Zarakas, Col. 17, lines 20-28 (Referring to FIG. 4, an example PoS device 400 is shown. PoS device 400 may include a controller 402, a reader interface 404, a data interface 406, a smartcard and/or EMV chip reader 408, a magnetic stripe reader 410, a near-field communications (NFC) reader 412, a power manager 414, a keypad 416, an audio interface 418, a touchscreen/display controller 420, and a display 422. Also, PoS device 400 may be coupled with, integrated into or otherwise connected with a cash register/retail enterprise system 424.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Gardner discussed above, a step for including a magnetic stripe reader, as taught by Zarakas, in order to be able to also use the chip / EMV card for conventional magnetic swipe transactions (See Zarakas, Col. 1 lines 28-30, Col 17, lines 36-41). Since the claimed invention is merely a combination of old elements, Gardner’s system for smart chip and EMV cards performing multiple transactions with a single insertion of a card and Zarakas’ step for including a magnetic strip reader for conventional magnetic swipe transactions, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        4/9/2021